Citation Nr: 1229627	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  12-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By way of the November 2010 rating decision, the RO denied entitlement to service connection for  Parkinson's disease. 

The Veteran testified before the undersigned Acting Veterans Law Judge in April 2012.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue on appeal. 

The Veteran testified that his Parkinson's disease is related to his military service.  The Board notes that effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents for those who served in the Republic of Vietnam. The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  However, the Veteran was never stationed in the Republic of Vietnam; thus, the presumptions under 38 C.F.R. § 3.309(e) do not apply to the Veteran.  

The Veteran testified that that he was exposed to the herbicides that caused his Parkinson's disease while stationed at Fort McClellan; specifically by being exposed to stored equipment that was from the Republic of Vietnam.  The Veteran has submitted various articles in support of his assertions.  The Board notes that it was determined in a December 2011 Memorandum of Unavailability that no more service treatment records were available. 

The Veteran also testified that it took 20 years for a diagnosis of Parkinson's disease to become manifest after exposure and therefore, that would put him in the middle of his military service.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his Parkinson's disease.  The VA examiner should opine if it is at least likely as not that the Veteran's Parkinson's disease is related to his military service and whether it take twenty years for Parkinson's disease to become manifest.  

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of  his Parkinson's disease.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A) Does the Veteran have a current diagnosis of Parkinson's disease?

B) If the Veteran has a current diagnosis of Parkinson's disease is it at least likely as not (greater than 50 percent) related to his military service, including possible exposure to equipment from the Republic of Vietnam?

C) The VA examiner should discuss the amount of time it takes for Parkinson's disease to become manifest, this is in reference to the Veteran's assertions that it took 20 years for his Parkinson's disease to manifest into a diagnosis.

In rendering his/her opinion the VA examiner must discuss in detail the various articles the Veteran submitted.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


